Exhibit 10.3

AGREEMENT FOR SEVERANCE BENEFITS

This Agreement For Severance Benefits (the “Agreement”) is made and entered into
by and between Placer Sierra Bank, a California banking association (“Bank”) and
Thomas D. Nations (“Employee”) (collectively sometimes referred to as the
“Parties”).

WHEREAS, effective June 1, 2006 the Employee will be employed by Bank as
Executive Vice President, Chief Credit Officer, and

WHEREAS, effective June 1, 2006 the Bank desires to provide the following
severance benefits to Employee in the event Employee’s employment with the Bank
is hereafter terminated by Bank without Just Cause, or by Employee for Good
Reason (as defined herein) of Bank.

1. Definitions

Whenever used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section 1, certain other capitalized terms being
defined elsewhere in this Agreement:

(a) “Bank” means Placer Sierra Bank, a California corporation, and any successor
or assignee.

(b) “Base Salary” means the monthly salary regularly received by Employee at the
time of termination, not including bonuses, commissions, incentive payments,
stock options, expense reimbursements or benefits.

(c) “Disability” means an illness or other physical or mental disability which
substantially impairs Employee’s ability to perform the essential functions of
Employee’s position for a period of at least one hundred eighty (180) days in
any two hundred seventy (270)) day period, notwithstanding reasonable
accommodation by the Bank to Employee’s known physical or mental disability,
solely in accordance with, and to the extent required by, the Americans with
Disabilities Act, 29 U.S.C. Sections 12101-213, the California Fair Employment
and Housing Act (California Government Code Sections 12900-12996, or any other
state or local law governing the employment of disabled persons (provided such
accommodation would not impose an undue hardship on the operation of the Bank’s
business or a direct threat to Employee or others), and, as a result of such
Disability, Employee has not returned to his or her full-time regular employment
prior to termination.

(d) “Employee” has the meaning set forth in the introduction to this Agreement.

(e) “Good Reason” means, without Employee’s express written consent, any of the
following events, provided that Employee gives the Bank at least thirty
(30) days prior written notice of Employee’s termination with the Bank:

 

  (i) a reduction by the Employer in the Base Salary as in effect immediately
before such reduction;

 

  (ii) A material and adverse change in Employee’s titles, duties or offices
with the Bank which is not cured by Bank within ten (10) business days after
Employee delivers written notice to Bank of any such alleged material adverse
change.

 

1



--------------------------------------------------------------------------------

An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Bank within ten (10) days after receipt of notice thereof
given by Employee shall not constitute Good Reason. Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason.

(f) “Just Cause” means:

 

  (i) the willful and continued failure by Employee to perform substantially
Employee’s duties with the Bank (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness or any such failure
subsequent to the delivery to Employee of a notice of the Bank’s intent to
terminate Employee’s employment without Just Cause or subsequent to Employee’s
delivery to the Bank of a notice of Employee’s intent to terminate employment
for Good Reason), and such willful and continued failure continues after a
demand for substantial performance is delivered to Employee by the Bank which
specifically identifies the manner in which Employee has not substantially
performed Employee’s duties;

 

  (ii) the willful engaging by Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the business or reputation of
the Bank or its Subsidiaries.

(g) For purposes of determining whether “Just Cause” exists, no act or failure
to act on Employee’s part shall be considered “willful” unless done, or omitted
to be done, by Employee in bad faith and without reasonable belief that the
action or omission was in, or not opposed to, the best interests of the Bank and
its Subsidiaries. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board, based upon the advice of
counsel for the Bank or upon the instructions to Employee by a more senior
officer of the Bank shall be conclusively presumed to be done, or omitted to be
done, by Employee in good faith and in the best interests of the Bank. The Bank
must notify Employee of any event constituting Just Cause within ninety
(90) days following the Bank’s knowledge of its existence or such event shall
not constitute Just Cause under this Agreement.

(h) “Release” means the Separation and General Release Agreement in the form
attached hereto as Exhibit “A”.

(i) “Severance Payment” means the payment of severance compensation as provided
in Sections 3 and 4 herein.

2. Right to Severance Payment; Release

Conditioned on the execution and delivery by Employee (or Employee’s beneficiary
or personal representative, if applicable) of the Release, Employee shall be
entitled to receive a Severance Payment from the Bank in the amount and manner
provided in Sections 3 and 4 if Employee’s employment with the Bank terminates
for any reason other than:

 

  a. Death,

 

  b. Disability,

 

  c. Termination by the Bank for Just Cause,

 

2



--------------------------------------------------------------------------------

  d. Retirement in accordance with the normal retirement policy of the Bank,

 

  e. Voluntary termination by Employee for other than Good Reason, or

 

  f. The sale by the Bank of the Subsidiary which employed Employee before such
sale, if Employee has been offered employment with the purchaser of such
Subsidiary on substantially the same terms and conditions under which such
Employee worked for the Subsidiary before the sale.

3. Amount of Severance Payment

If Employee becomes entitled to a Severance Payment under this Agreement, the
amount of Employee’s Severance Payment shall equal 12 months of Base Salary,
plus any pro-rated bonus for a partial year of employment.

4. Payment of Severance Payment

The Severance Payment to which Employee is entitled shall be paid to Employee in
a lump sum on the first regular payroll date after the later of (a) execution by
Employee and delivery to Bank of the Release and (b) expiration of any
applicable period for revocation provided in the Release.

5. Withholding of Taxes

The Bank may withhold from any amounts payable to Employee under this Agreement
all federal, state, city or other taxes required by applicable law to be
withheld by the Bank.

6. Other Benefits

Neither this Agreement nor the Severance Payment provided for hereunder shall
reduce any amounts otherwise payable, or in any way diminish Employee’s rights
as an employee, whether existing now or hereafter, under any employee benefit,
incentive, retirement, welfare, stock option, stock bonus or stock-based, or
stock purchase plan, program, policy or arrangement or any written employment
agreement or other plan, program policy or arrangement not related to severance.

7. Employment Status

This Agreement does not constitute a contract of employment or impose on
Employee any obligation to remain in the employ of the Bank, nor does it impose
on the Bank any obligation to retain Employee in his or her present or any other
position, nor does it change the status of Employee’s employment as an employee
at will. Nothing in this Agreement shall in any way affect the right of the Bank
in its absolute discretion to change or reduce Employee’s compensation at any
time, or to change at any time one or more benefit plans, dental plans, health
care plans, savings plans, bonus plans, vacation pay plans, disability plans,
and the like.

8. Successor to the Bank

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no
succession or assignment had taken place. In such event, the term “Bank”, as
used in this Agreement, shall mean (from and after,

 

3



--------------------------------------------------------------------------------

but not before, the occurrence of such event) the Bank as hereinbefore defined
and any successor or assignee to the business or assets which by reason hereof
becomes bound by the terms and provisions of this Agreement.

9. Confidentiality

 

  (a) Nondisclosure of Confidential Material

In the performance of Employee’s duties, Employee have previously had, and may
in the future have, access to confidential records and information, including,
but not limited to, development, marketing, purchasing, organizational,
strategic, financial, managerial, administrative, manufacturing, production,
distribution and sales information, data, specifications and processes presently
owned or at any time hereafter developed by the Bank or its agents or
consultants or used presently or at any time hereafter in the course of its
business, that are not otherwise part of the public domain (collectively, the
“Confidential Material”). All such Confidential Material is considered secret
and has been and/or will be disclosed to Employee in confidence. By Employee’s
acceptance of the Severance Payment under this Agreement, Employee shall be
deemed to have acknowledged that the Confidential Material constitutes propriety
information of the Bank which draws independent economic value, actual or
potential, from not being generally known to the public or to other persons who
could obtain economic value from its disclosure or use, and that the Bank has
taken efforts reasonable under the circumstances, of which this Section 6 is an
example, to maintain its secrecy. Except in the performance of Employee’s duties
to the Bank, Employee shall not, directly or indirectly for any reason
whatsoever, copy, transmit, disclose or use any such Confidential Material, and
Employee will make all reasonable efforts to protect the confidential nature of
Confidential Material. Nothing in this agreement shall prevent Employee from
using or disclosing information that (i) has been publicly disclosed or was
within Employee’s possession prior to its being furnished to Employee by the
Bank or becomes available to Employee on a non-confidential basis from a third
party (in any of such cases, not due to a breach by Employee of Employee’s
obligations to the Bank or by breach of any other person of a confidential,
fiduciary or confidential obligation, the breach of which Employee knows or
reasonably should know), (ii) is required to be disclosed by Employee pursuant
to applicable law, and Employee provides notice to the Bank of such requirement
as promptly as possible, or (iii) was independently acquired or developed by
Employee without violating any of the obligations under this Agreement and
without relying on Confidential Material of the Bank. All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Bank’s
business, which Employee has prepared, used or encountered or shall in the
future prepare, use or encounter, shall be and remain the Bank’s sole and
exclusive property and shall be included in the Confidential Material. Upon
Employee’s termination of employment with the Bank, or whenever requested by the
Bank, Employee shall promptly deliver to the Bank any and all of the
Confidential Material and copies thereof, not previously delivered to the Bank,
that may be, or at any previous time has been, in Employee’s possession or under
Employee’s control.

 

  (b) Nonsolicitation of Employees

By Employee’s acceptance of the Severance Payment under this Agreement, Employee
agrees that, for a period of two (2) years following Employee’s termination of
employment with the Bank, neither Employee nor any Person or entity in which
Employee has an interest shall solicit any person who was employed on the date
of Employee’s termination of employment by the Bank, to leave the employ of the
Bank. Nothing in this Section 6 (b) however, shall prohibit Employee or any
Person or entity in Employee which Employee has an interest from placing
advertisements in periodicals of general circulation soliciting applications for
employment, or from employing any person who answers any such advertisement. For
purposes of this Section 6(b), Employee shall not be deemed to have an interest
in any

 

4



--------------------------------------------------------------------------------

corporation whose stock is publicly traded merely because Employee is the owner
of not more than two percent (2%) of the outstanding shares of any class of
stock of such corporation, provided Employee has no active participation in the
business of such corporation (other than voting Employee’s stock) and Employee
do not provide services to such corporation in any capacity (whether as an
employee, an independent contractor or consultant, a board member, or
otherwise).

 

  (c) Equitable Relief

By Employee’s acceptance of the Severance Payment under this Agreement, Employee
shall be deemed to have acknowledged that violation of Sections 6 (a) or 6
(b) would cause the Bank irreparable damage for which the Bank cannot be
reasonably compensated in damages in an action at law, and that therefore in the
event of any breach by Employee of Sections 6 (a) or 6 (b), the Bank shall be
entitled to obtain from a court of competent jurisdiction for equitable relief
by way of injunction or otherwise (without being required to post a bond). This
provision shall not, however, be construed as a waiver of any of the rights
which the Bank may have for damages under this Agreement or otherwise, and,
except as limited in Article VII, all of the Bank’s rights and remedies shall be
unrestricted.

10. Arbitration

Any controversy or claim between Employee and the Bank arising out of or
relating to or concerning this Agreement (including the covenants contained in
Section 6) and any dispute regarding Employee’s employment or the termination of
Employee’s employment or any dispute regarding the application, interpretation
or validity of this Agreement (each, an “Employment Matter”) will be finally
settled by arbitration in a location determined by Employee (which location must
be located within the County in which Employee primarily works or worked) and
administered by the American Arbitration Association (“AAA”) in accordance with
the AAA National Rules for the Resolution of Employment Disputes then in effect.
In the event of any conflict between this Agreement and the rules of the
American Arbitration Association, the provisions of this Agreement shall be
determinative. If the Parties are unable to agree upon an arbitrator, they shall
select a single arbitrator from a list of seven arbitrators designated by the
office of the American Arbitration Association having responsibility for the
location selected by Employee, all of whom shall be retired judges who are
actively involved in hearing private cases or members of the National Academy of
Arbitrators, and who, in either event, are residents of such forum. If the
Parties are unable to agree upon an arbitrator from such list, they shall each
strike names alternatively from the list, with the first to strike being
determined by lot. After each Party has used three strikes, the remaining name
on the list shall be the arbitrator. The AAA’s Employment Arbitration Rules will
be modified in the following ways: (i) each arbitrator will agree to treat as
confidential evidence and other information presented to them, (ii) there will
be no authority to amend or modify the terms of this Agreement (iii) a decision
must be rendered within ten business days of the Parties’ closing statements or
submission of post-hearing briefs, and (iv) the arbitrator shall render a
written arbitration award that contains the essential findings and conclusions
on which the award is based. Each Party shall have the right to conduct
reasonable discovery, as determined by the arbitrator. The Parties shall share
equally the costs of the arbitrator and the arbitration forum unless a different
fee payment arrangement is otherwise required by applicable law to preserve the
enforceability of this arbitration provision; Bank will pay the costs of the
arbitrator and the arbitration forum to the extent required by applicable law to
preserve the enforceability of this arbitration provision. The Parties shall
each pay the fees of their own attorneys and the expenses of their own
witnesses. Employee or the Bank may bring an action or special proceeding in a
state or federal court of competent jurisdiction sitting in Los Angeles County,
California or such other jurisdiction as Employee may determine in Employee’s
discretion to enforce any arbitration award under Article VII.

 

5



--------------------------------------------------------------------------------

11. Miscellaneous

 

  (a) Applicable law

To the extent not preempted by the laws of the United States, the laws of the
State of California shall be the controlling law in all matters relating to this
agreement, regardless of the choice-of-law rules of the State of California or
any other jurisdiction.

 

  (b) Construction

No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Agreement and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Agreement shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

 

  (c) Severability

This Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of this Agreement and this Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. If any one or more of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provisions shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent permitted by applicable law and in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

  (d) Headings

The Section headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular Section.

 

  (e) Assignability

Employee’s rights or interests under this Agreement shall not be assignable or
transferable (whether by pledge, grant of a security interest, or otherwise) by
Employee, Employee’s beneficiaries or legal representatives, except by will or
by the laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

  (f) Notices

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each Party to the
other, provided that all notices to the Bank shall be directed to the attention
of the Board of Directors with a copy to the General Counsel. All notices and
communications shall be deemed to have been received on the date of delivery
thereof if personally delivered, upon return confirmation if telecopied, on the
third business day after the mailing thereof, or on the date after sending by
overnight mail, except that notice of change of address shall be effective only
upon actual receipt. No objection to the method of delivery may be made if the
written notice or other communication is actually received.

 

“BANK”     “EMPLOYEE” PLACER SIERRA BANK     Tom Nations

/s/ Ronald W. Bachli

   

/s/ Thomas D. Nations

By:      Ronald W. Bachli

   

Title:   Chief Executive Officer

   

Date:   May 23, 2006

   

May 23, 2006

 

7



--------------------------------------------------------------------------------

Exhibit A

Separation and General Release Agreement

In connection with the termination of your employment by Placer Sierra Bank (the
“Bank”), effective                     , 200__, and in accordance with the terms
and conditions of the Agreement for Severance Benefits between you and Bank
dated                     , 200__, (the “Agreement”), the Bank agrees to provide
you, contingent upon your execution of this Separation and General Release
Agreement (“Release”), with the following severance payment and benefits:

A single lump severance payment (including prorated incentive bonus, if
applicable) in the amount of $             (less payroll taxes and withholding
required by any federal, state or local law, any additional withholding to which
Employee has agreed, and any outstanding obligations owed by the Employee to
Bank).

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

You knowingly and voluntarily waive and release forever whatever claims you ever
had, now have or hereafter may have against the Bank and any parent, subsidiary
or affiliate of the Bank, any of their successors or assigns and any of their
present and former employees, directors, officers and agents (collectively
referred to as “Releasees”), based upon any matter, occurrence or event existing
or occurring prior to the execution of this Release, including anything relating
to your employment with the Bank and any of its parents, subsidiaries or
affiliates or to the termination of such employment or to your status as a
shareholder or creditor of the Bank.

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”)(except that you do not waive
ADEA rights or claims that may arise after the date of this Release).

You agree never to institute any claim, suit or action at law or in equity
against any Releasee in any way by reason of any claim you ever had, now have or
hereafter may have relating to the matters described in the two preceding
paragraphs. You hereby acknowledge that you are familiar with the provisions of
California Civil Code Section 1542 and that you expressly waive and relinquish
any and all rights or benefits you may have under said Section 1542, to the full
extent permitted by law. Said Section 1542 states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The payment and benefits described herein shall be in lieu of any and all other
amounts to which you might be, are now or may become entitled from the Bank, its
parents, subsidiaries and affiliates and, without limiting the generality of the
foregoing, you hereby expressly waive any right or claim that you may have or
assert to payment for salary, bonuses, medical, dental or hospitalization
benefits, life insurance benefits or attorneys’ fees; provided, however, that
notwithstanding any other provision of this Release, you do not waive any of
your rights and the Bank shall comply with its obligations with respect

 

8



--------------------------------------------------------------------------------

to continuation coverage requirements under Section 4980B of the Internal
Revenue Code of 1986, as amended (commonly referred to as “COBRA”).

Your signature below will also constitute confirmation that (i) you have been
given at least twenty-one (21) days within which to consider this release and
its consequences, (ii) you have been advised prior to signing this Release that
you should consult with an attorney of your choice, and (iii) you have been
advised that you may revoke this Release at any time during the seven (7) day
period immediately following the date you signed this letter.

This Release shall be governed by the laws of State of California.

Please confirm by returning to                              the enclosed copy of
this Release, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

PLACER SIERRA BANK

   

Name:                                     
                                                      

Title:                                     
                                                        

Date:                                     
                                                        

 

AGREED AND ACKNOWLEDGED:

   

Name:                                     
                                                      

Date:                                     
                                                        

 

9